Case 18-58406-sms   Doc 167    Filed 12/18/18 Entered 12/18/18 15:59:19   Desc Main
                              Document      Page 1 of 4
Case 18-58406-sms   Doc 167    Filed 12/18/18 Entered 12/18/18 15:59:19   Desc Main
                              Document      Page 2 of 4
Case 18-58406-sms   Doc 167    Filed 12/18/18 Entered 12/18/18 15:59:19   Desc Main
                              Document      Page 3 of 4
Case 18-58406-sms   Doc 167    Filed 12/18/18 Entered 12/18/18 15:59:19   Desc Main
                              Document      Page 4 of 4
